Contents Shareholder Letter 1 Semiannual Report Financial Statements 49 Franklin Federal Tax-Free Income Fund 4 Notes to Financial Statements 52 Performance Summary 8 Shareholder Information 60 Your Fund’s Expenses 11 Financial Highlights and Statement of Investments 13 | 1 Semiannual Report Franklin Federal Tax-Free Income Fund Your Funds Go a l a nd M a in Investments: Franklin Federal Tax-Free Income Fund seeks to provide as high a level of income exempt from federal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in investment-grade municipal securities that pay interest free from such taxes. 1 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit fr a nklintempleton.com or call (800) 342-5236 for most recent month-end performance. We are pleased to bring you Franklin Federal Tax-Free Income Funds semi-annual report for the period ended October 31, 2011. Perform a nce Overview The Funds Class A share price, as measured by net asset value, increased from $11.47 on April 30, 2011, to $12.00 on October 31, 2011. The Funds Class A shares paid dividends totaling 26.16 cents per share for the reporting period. 2 The Performance Summary beginning on page 8 shows that at the 1. Dividends are generally subject to state and local taxes, if any. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 17. 4 | Semiannual Report Dividend Distributions 2 Dividend per Sh a re Month Cl a ss A Cl a ss B Cl a ss C Advisor Cl a ss May 4.36 ce n ts 3.83 ce n ts 3.85 ce n ts 4.45 ce n ts Ju n e 4.36 ce n ts 3.82 ce n ts 3.84 ce n ts 4.46 ce n ts July 4.36 ce n ts 3.82 ce n ts 3.84 ce n ts 4.46 ce n ts August 4.36 ce n ts 3.82 ce n ts 3.84 ce n ts 4.46 ce n ts September 4.36 ce n ts 3.76 ce n ts 3.82 ce n ts 4.45 ce n ts October 4.36 ce n ts 3.76 ce n ts 3.82 ce n ts 4.45 ce n ts end of this reporting period the Funds Class A shares distribution rate was 4.18% based on an annualization of Octobers 4.36 cent per share dividend and the maximum offering price of $12.53 on October 31, 2011. An investor in the 2011 maximum federal personal income tax bracket of 35.00% would need to earn a distribution rate of 6.43% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class B, C and Advisor shares performance, please see the Performance Summary. Municip a l Bond M a rket Overview For the six months ended October 31, 2011, the municipal bond market posted a gain of 5.56% as measured by the Barclays Capital (BC) Municipal Bond Index, which tracks investment-grade municipal securities. 3 During the same period, Treasuries fared well, rising 6.90% according to the BC U.S. Treasury Index, which tracks various U.S. Treasury securities. 3 During the reporting period, domestic and global events affected the municipal bond market. Domestically, the economic recovery slowly made gains with real gross domestic product rising modestly in the second and third quarters of 2011. In Europe, several countries struggled with financial challenges. Amid this volatile environment, the municipal bond market delivered strong results. The tax-exempt market enjoyed an extended period of low supply, thus reducing the availability of bonds to meet investor demand. This reduced supply resulted mostly from the expiration of the Build America Bonds (BAB) program. Total municipal bond issuance was $230 billion from January through October 2011, or approximately 33% less than the same period in 2010. 4 3. Source: © 2011 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 4. Source: Thomson Reuters, A Decade of Municipal Bond Finance, 11/9/11. Semiannual Report | 5 The Federal Reserve Boards (Feds) commitment to maintain an accommodative monetary policy stance with historically low interest rates further supported the municipal market. Municipal bond after-tax yields generally were more attractive than those of other high-quality, taxable bonds. On August 2, 2011, the U.S. raised its debt ceiling and avoided defaulting on its debt obligations. Independent credit rating agency Standard & Poors (S&P) lowered the countrys long-term rating to AA+ from AAA, citing political risks and a rising debt burden. 5 A few days later, S&P similarly lowered the long-term ratings of government-sponsored enterprises (GSEs) such as Fannie Mae and Freddie Mac. In addition, all municipal bonds backed by the U.S. government or GSEs were downgraded along with the countrys rating. S&Ps downgrade of U.S. Treasury securities led to the review of more than 11,000 municipal credits supported by federal programs and agency escrows. Primarily, prerefunded municipals and housing bonds tied to federal subsidy programs were affected by the downgrade. The rating agency continues to review the universe of credits, stating that state and municipal governments that rely less on the national government for revenue and that manage their budgets well enough to weather declines in such funding may retain AAA ratings. Moodys Investors Service, another independent credit rating agency, on July 19, 2011, placed five AAA-rated states on its watch list for potential rating cuts based on their dependency on federal funding. After the debt ceiling was raised, Moodys reconfirmed the AAA rating to states and public finance issuers previously identified as directly or indirectly linked to the U.S. government. 5 The same credits are currently assigned a negative outlook based on the identification of certain shared characteristics. The rating agencies planned to review the group of securities based on individual merit in subsequent weeks. Raising the debt ceiling was agreed upon only with stipulations. Congress enacted the Budget Control Act of 2011 with the potential to reduce the federal deficit by approximately $2 trillion by 2021. While the plan of action is unknown, one can expect it to impact state and local programs dependent on federal subsidies. State and local officials may need to reevaluate current budget forecasts and the potential effects. One important element to recognize is that most states are constitutionally required to balance their budgets regardless of any monetary changes in aid received from the federal government. During this reporting period, state and local officials made unpopular and difficult decisions to close budget gaps. Proactive states successfully balanced and passed budgets on time using a variety of measures. For example, they raised tuition and fees at higher education institutions, reduced government expenditures by eliminating and consolidating departments, and lowered aid 5. These do not indicate ratings of the Fund. 6 | Semiannual Report to various programs. Despite the challenges, many states continued to show mild growth in state revenues. At period-end, the current climate of low tax-exempt issuance and accommodative Fed policy led us to maintain a positive view of the municipal bond market. Municipal bonds continued to offer attractive yields when compared with Treasury bonds. We intend to follow our solid discipline of investing to maximize income while seeking value in the municipal bond market to offer our shareholders a monthly tax-free distribution. Investment Str a tegy We use a consistent, disciplined strategy in an effort to maximize tax-exempt income for our shareholders by seeking to maintain exposure to higher coupon securities while balancing risk and return within the Funds range of allowable investments. We generally employ a buy-and-hold approach and invest in securities we believe should provide the most relative value in the market. As we invest during different interest rate environments, the Funds portfolio remains diversified with a broad range of securities. This broad diversification may help mitigate interest rate risk. We do not use leverage or exotic derivatives, nor do we use hedging techniques that could add volatility and contribute to underperformance in adverse markets. We generally stay fully invested to help maximize income distribution. M a n a gers Discussion Our value-oriented philosophy of investing primarily for income and stability of principal, when combined with a positive-sloping municipal yield curve, favored longer term bonds during the six months under review. Consistent with our strategy, we sought to remain fully invested in bonds ranging from 20 to 30 years in maturity with good call features. Our relative-value, income-oriented philosophy also led the Fund to maintain its positions in higher coupon bonds, which provided income performance during the reporting period. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. Thank you for your continued participation in Franklin Federal Tax-Free Income Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of October 31, 2011, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Portfolio Bre a kdown 10/31/11 % of Tot a l Long-Term Investments * Utilities % General Obligation % Transportation % Hospital & Health Care % Subject to Government Appropriations % Tax-Supported % Other Revenue % Refunded % Higher Education % Corporate-Backed % Housing % *Does not include short-term investments and other net assets. Semiannual Report | 7 Performance Summary as of 10/31/11 Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price a nd Distribution Inform a tion Cl a ss A (Symbol: FKTIX) Ch a nge 10/31/11 4/30/11 Net Asset Value (NAV) +$ $ $ Distributions (5/1/1110/31/11) Divide n d I n come $ Cl a ss B (Symbol: FFTBX) Ch a nge 10/31/11 4/30/11 Net Asset Value (NAV) +$ $ $ Distributions (5/1/1110/31/11) Divide n d I n come $ Cl a ss C (Symbol: FRFTX) Ch a nge 10/31/11 4/30/11 Net Asset Value (NAV) +$ $ $ Distributions (5/1/1110/31/11) Divide n d I n come $ Advisor Cl a ss (Symbol: FAFTX) Ch a nge 10/31/11 4/30/11 Net Asset Value (NAV) +$ $ $ Distributions (5/1/1110/31/11) Divide n d I n come $ 8 | Semiannual Report Performance Summary (continued) Perform a nce Cumulative total retur n excludes sales charges. Average a nn ual total retur n s i n clude maximum sales charges. Cl a ss A: 4.25% maximum i n itial sales charge; Cl a ss B: co n ti n ge n t deferred sales charge (CDSC) decli n i n g from 4% to 1% over six years, a n d elimi n ated thereafter; Cl a ss C: 1% CDSC i n first year o n ly; Advisor Cl a ss: n o sales charges. Cl a ss A 6-Month 1-Ye a r 5-Ye a r 10-Ye a r Cumulative Total Retur n 1 + % + % + % + % Average A nn ual Total Retur n 2 + % -0.25 % + % + % Avg. A nn . Total Retur n (9/30/11) 3 -0.31 % + % + % Distributio n Rate 4 % Taxable Equivale n t Distributio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Equivale n t Yield 5 % Total A nn ual Operati n g Expe n ses 7 % Cl a ss B 6-Month 1-Ye a r 5-Ye a r 10-Ye a r Cumulative Total Retur n 1 + % + % + % + % Average A nn ual Total Retur n 2 + % -0.45 % + % + % Avg. A nn . Total Retur n (9/30/11) 3 -0.38 % + % + % Distributio n Rate 4 % Taxable Equivale n t Distributio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Equivale n t Yield 5 % Total A nn ual Operati n g Expe n ses 7 % Cl a ss C 6-Month 1-Ye a r 5-Ye a r 10-Ye a r Cumulative Total Retur n 1 + % + % + % + % Average A nn ual Total Retur n 2 + % + % + % + % Avg. A nn . Total Retur n (9/30/11) 3 + % + % + % Distributio n Rate 4 % Taxable Equivale n t Distributio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Equivale n t Yield 5 % Total A nn ual Operati n g Expe n ses 7 % Advisor Cl a ss 8 6-Month 1-Ye a r 5-Ye a r 10-Ye a r Cumulative Total Retur n 1 + % + % + % + % Average A nn ual Total Retur n 2 + % + % + % + % Avg. A nn . Total Retur n (9/30/11) 3 + % + % + % Distributio n Rate 4 % Taxable Equivale n t Distributio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Equivale n t Yield 5 % Total A nn ual Operati n g Expe n ses 7 % Performa n ce data represe n t past performa n ce, which does n ot guara n tee future results. I n vestme n t retur n a n d pri n cipal value will fluctuate, a n d you may have a gai n or loss whe n you sell your shares. Curre n t performa n ce may differ from figures show n . For most rece n t mo n th-e n d performa n ce, go to fr a nklintempleton.com or call (800) 342-5236 . Semiannual Report | 9 Your Funds Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actu a l Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetic a l Ex a mple for Comp a rison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Semiannual Report | 11 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses P a id During Cl a ss A V a lue 5/1/11 V a lue 10/31/11 Period * 5/1/1110/31/11 Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Cl a ss B Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Cl a ss C Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Advisor Cl a ss Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.61%; B: 1.16%; C: 1.16%; and Advisor: 0.51%), multiplied by the average account value over the period, multiplied by 184/366 to reflect the one-half year period. 12 | Semiannual Report Franklin Federal Tax-Free Income Fund Fin a nci a l Highlights a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 13 Franklin Federal Tax-Free Income Fund Fin a nci a l Highlights (continued) a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. 14 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Federal Tax-Free Income Fund Fin a nci a l Highlights (continued) a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 15 Franklin Federal Tax-Free Income Fund Fin a nci a l Highlights (continued) a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. 16 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Federal Tax-Free Income Fund St a tement of Investments, October 31, 2011 (un a udited) Princip a l Amount V a lue Municip a l Bonds 97.6% Al a b a m a 1.1% Alabama State Port Authority Docks Facilities Reve n ue, Refu n di n g, 6.00%, 10/01/40 $ $ Birmi n gham Waterworks Board Water Reve n ue, Series A, Assured Guara n ty, 5.125%, 1/01/34 Courtla n d IDB Solid Waste Disposal Reve n ue, Champio n I n ter n atio n al Corp. Project, Refu n di n g, 6.00%, 8/01/29 East Alabama Health Care Authority Health Care Facilities Reve n ue, Ma n datory Put 9/01/18, Series B, 5.50%, 9/01/33 Fairfield IDB E n viro n me n tal Improveme n t Reve n ue, USX Corp. Project, Refu n di n g, 5.45%, 9/01/14 Mobile GO, wts., Refu n di n g a n d Improveme n t, AMBAC I n sured, 5.00%, 2/15/30 Mo n tgomery Cou n ty PBA Reve n ue, wts., Facilities Project, NATL I n sured, 5.00%, 3/01/31 Tuscaloosa Public Educatio n al Buildi n g Authority Stude n t Housi n g Reve n ue, Ridgecrest Stude n t Housi n g LLC U n iversity of Alabama Ridgecrest Reside n tial Project, Assured Guara n ty, 6.75%, 7/01/38 U n iversity of Alabama Ge n eral Reve n ue, Series A, NATL I n sured, 5.00%, 7/01/29 NATL I n sured, 5.00%, 7/01/34 XLCA I n sured, 5.00%, 7/01/28 XLCA I n sured, 5.00%, 7/01/32 U n iversity of South Alabama U n iversity Reve n ue, Tuitio n , Capital Improveme n t, Refu n di n g, AMBAC I n sured, 5.00%, 12/01/36 Al a sk a 0.5% Alaska State HFC Reve n ue, Ge n eral Housi n g, Series A, FGIC I n sured, 5.00%, 12/01/29 12/01/30 Alaska State I n ter n atio n al Airports Reve n ues, Series B, NATL I n sured, 5.00%, 10/01/28 Series C, 5.00%, 10/01/33 Mata n uska-Susit n a Borough Lease Reve n ue, Goose Creek Correctio n al Ce n ter, Assured Guara n ty, 6.00%, 9/01/32 Arizon a 3.1% Arizo n a State COP, Departme n t of Admi n istratio n , Series A, AGMC I n sured, 5.00%, 10/01/27 Arizo n a State Lottery Reve n ue, Series A, AGMC I n sured, 5.00%, 7/01/27 Dow n tow n Phoe n ix Hotel Corp. Reve n ue, Se n ior Series A, FGIC I n sured, 5.00%, 7/01/29 7/01/36 Gle n dale Wester n Loop 101 Public Facilities Corp. Excise Tax Reve n ue, third lie n , Series A, 6.25%, 7/01/38 Maricopa Cou n ty IDA Hospital Facility Reve n ue, Mayo Cli n ic Hospital, 5.25%, 11/15/37 Maricopa Cou n ty PCC, PCR, El Paso Electric Co. Project, Series A, 7.25%, 2/01/40 Navajo Cou n ty PCC Reve n ue, Ma n datory Put 6/01/16, Series E, 5.75%, 6/01/34 Semiannual Report | 17 Franklin Federal Tax-Free Income Fund St a tement of Investments, October 31, 2011 (un a udited) (continued) Princip a l Amount V a lue Municip a l Bonds (continued) Arizon a (continued) Phoe n ix Civic Improveme n t Corp. Airport Reve n ue, ju n ior lie n , Series A, 5.00%, 7/01/40 $ $ se n ior lie n , Series A, 5.00%, 7/01/33 Phoe n ix Civic Improveme n t Corp. Distributio n Reve n ue, Capital Appreciatio n , Civic Plaza, Series B, NATL RE, FGIC I n sured, zero cp n . to 7/01/13, 5.50% thereafter, 7/01/32 7/01/34 7/01/35 Phoe n ix Civic Improveme n t Corp. Water System Reve n ue, ju n ior lie n , Refu n di n g, 5.00%, 7/01/32 Series A, 5.00%, 7/01/34 Pima Cou n ty IDA Lease Reve n ue, Clark Cou n ty Dete n tio n Facility Project, 5.00%, 9/01/39 Metro Police Facility, Nevada Project, Series A, 5.25%, 7/01/31 Metro Police Facility, Nevada Project, Series A, 5.50%, 7/01/39 Salt River Project Agricultural Improveme n t a n d Power District Electric System Reve n ue, Salt River Project, Series A, Pre-Refu n ded, 5.125%, 1/01/27 Salt River Project, Series B, Pre-Refu n ded, 5.00%, 1/01/25 Series A, 5.00%, 1/01/38 Salt Verde Fi n a n cial Corp. Se n ior Gas Reve n ue, 5.00%, 12/01/37 U n iversity Medical Ce n ter Corp. Hospital Reve n ue, 5.00%, 7/01/35 Ark a ns a s 0.0%  U n iversity of Arka n sas U n iversity Reve n ues, Various Facility, Fayetteville Campus, NATL RE, FGIC I n sured, 5.00%, 12/01/27 C a liforni a 12.8% Bay Area Toll Authority Toll Bridge Reve n ue, Sa n Fra n cisco Bay Area, Refu n di n g, Series F, 5.00%, 4/01/31 Series F-1, 5.00%, 4/01/28 Series F-1, 5.00%, 4/01/34 Series F-1, 5.00%, 4/01/34 Series F-1, 5.00%, 4/01/39 Series F-1, 5.50%, 4/01/43 Califor n ia Educatio n al Facilities Authority Reve n ue, Car n egie I n stitute of Washi n gto n , Refu n di n g, Series A, 5.00%, 7/01/40 Califor n ia Health Facilities Fi n a n ci n g Authority Reve n ue, Childre n s Hospital of Ora n ge Cou n ty, Series A, 6.50%, 11/01/24 11/01/38 Califor n ia I n frastructure a n d Eco n omic Developme n t Ba n k Reve n ue, Bay Area Toll Bridges, first lie n , Series A, AMBAC I n sured, Pre-Refu n ded, 5.00%, 7/01/33 Califor n ia State Eco n omic Recovery GO, Refu n di n g, Series A, 5.25%, 7/01/21 Califor n ia State GO, 6.00%, 5/01/18 5.90%, 4/01/23 5.00%, 10/01/29 18 | Semiannual Report Franklin Federal Tax-Free Income Fund St a tement of Investments, October 31, 2011 (un a udited) (continued) Princip a l Amount V a lue Municip a l Bonds (continued) C a liforni a (continued) Califor n ia State GO, (co n ti n ued) 5.25%, 11/01/40 $ $ FGIC I n sured, 6.00%, 5/01/20 Refu n di n g, 5.00%, 2/01/26 Refu n di n g, 5.00%, 2/01/26 Various Purpose, 5.25%, 11/01/25 Various Purpose, 5.50%, 11/01/33 Various Purpose, 6.00%, 4/01/38 Various Purpose, 6.00%, 11/01/39 Various Purpose, Refu n di n g, 5.25%, 3/01/30 Various Purpose, Refu n di n g, 6.00%, 3/01/33 Various Purpose, Refu n di n g, 5.25%, 3/01/38 Various Purpose, Refu n di n g, 5.50%, 3/01/40 Califor n ia State Public Works Board Lease Reve n ue, Departme n t of Educatio n , Riverside Campus Project, Series B, 6.125%, 4/01/28 Departme n t of Ge n eral Services, Buildi n gs 8 a n d 9, Series A, 6.00%, 4/01/27 Departme n t of Ge n eral Services, Buildi n gs 8 a n d 9, Series A, 6.125%, 4/01/29 Various Capital Projects, Series I, 6.125%, 11/01/29 Califor n ia Statewide CDA, PCR, Refu n di n g, 4.50%, 9/01/29 Califor n ia Statewide CDA Reve n ue, Adve n tist, Series B, Assured Guara n ty, 5.00%, 3/01/37 St. Joseph Health System, Series B, FGIC I n sured, 5.75%, 7/01/47 St. Joseph Health System, Series E, AGMC I n sured, 5.25%, 7/01/47 Colto n Joi n t USD, GO, Electio n of 2008, Series A, Assured Guara n ty, 5.375%, 8/01/34 Coro n a-Norco USD, GO, Capital Appreciatio n , Electio n of 2006, Series C, AGMC I n sured, zero cp n ., 8/01/39 zero cp n . to 8/01/17, 6.20% thereafter, 8/01/29 zero cp n . to 8/01/17, 6.80% thereafter, 8/01/39 Foothill/Easter n Corridor Age n cy Toll Road Reve n ue, Capital Appreciatio n , Refu n di n g, 5.85%, 1/15/23 Capital Appreciatio n , Refu n di n g, zero cp n ., 1/15/24 Refu n di n g, 5.75%, 1/15/40 Golde n State Tobacco Securitizatio n Corp. Tobacco Settleme n t Reve n ue, Asset-Backed, Series A-1, Pre-Refu n ded, 6.25%, 6/01/33 E n ha n ced, Asset-Backed, Refu n di n g, Series A, AMBAC I n sured, 5.00%, 6/01/45 Hart n ell Commu n ity College District GO, Capital Appreciatio n , Electio n of 2002, Series D, zero cp n ., 8/01/39 I n la n d Empire Tobacco Securitizatio n Authority Reve n ue, Tobacco Settleme n t Asset-Backed Bo n ds, Turbo Capital Appreciatio n , Series C-1, zero cp n ., 6/01/36 Jefferso n UHSD Sa n Mateo Cou n ty GO, Capital Appreciatio n , Electio n of 2006, Series D, zero cp n ., 8/01/35 8/01/40 8/01/41 Los A n geles Commu n ity College District GO, Electio n of 2008, Series C, 5.25%, 8/01/39 Semiannual Report | 19 Franklin Federal Tax-Free Income Fund St a tement of Investments, October 31, 2011 (un a udited) (continued) Princip a l Amount V a lue Municip a l Bonds (continued) C a liforni a (continued) Los A n geles Departme n t of Airports Airport Reve n ue, Los A n geles I n ter n atio n al Airport, Se n ior, Refu n di n g, Series A, 5.00%, 5/15/40 $ $ se n ior bo n d, Series D, 5.00%, 5/15/40 Los A n geles USD, GO, Electio n of 2002, Series B, AMBAC I n sured, 4.50%, 7/01/31 Electio n of 2004, Series F, AGMC I n sured, 5.00%, 7/01/30 Electio n of 2004, Series G, AMBAC I n sured, 5.00%, 7/01/26 Electio n of 2004, Series G, AMBAC I n sured, 5.00%, 7/01/31 Series KRY, 5.25%, 7/01/34 Los A n geles Wastewater System Reve n ue, Refu n di n g, NATL I n sured, 5.00%, 6/01/25 M -S-R E n ergy Authority Gas Reve n ue, Series B, 6.50%, 11/01/39 Metropolita n Water District of Souther n Califor n ia Waterworks Reve n ue, Series B-2, NATL RE, FGIC I n sured, Pre-Refu n ded, 5.00%, 10/01/27 New Have n USD, GO, Capital Appreciatio n , Assured Guara n ty, zero cp n ., 8/01/31 8/01/32 8/01/33 Place n tia-Yorba Li n da USD, GO, Electio n of 2008, Series A, 5.25%, 8/01/32 Pomo n a USD, GO, Electio n of 2008, Series A, Assured Guara n ty, 5.00%, 8/01/29 Rialto USD, GO, Series A, AGMC I n sured, zero cp n ., 8/01/36 Sacrame n to Cou n ty Airport System Reve n ue, Se n ior Series B, AGMC I n sured, 5.25%, 7/01/33 Sa n Diego Public Facilities Fi n a n ci n g Authority Water Reve n ue, Series B, 5.375%, 8/01/34 Sa n Fra n cisco City a n d Cou n ty COP, Multiple Capital Improveme n t Project, Series A, 5.25%, 4/01/31 Sa n Joaqui n Hills Tra n sportatio n Corridor Age n cy Toll Road Reve n ue, Capital Appreciatio n , Refu n di n g, Series A, 5.75%, 1/15/21 se n ior lie n , 5.00%, 1/01/33 se n ior lie n , ETM, zero cp n ., 1/01/23 Sa n Mateo UHSD, GO, Capital Appreciatio n , Electio n of 2010, Refu n di n g, Series A, zero cp n . to 9/01/28, 6.70% thereafter, 9/01/41, zero cp n . to 9/01/28, 6.45% thereafter, 9/01/33 Sa n ta A n a USD, GO, Capital Appreciatio n , Electio n of 2008, Series B, Assured Guara n ty, zero cp n ., 8/01/35 8/01/36 8/01/37 Sa n ta Clara Cou n ty GO, 5.00%, 8/01/34 Upla n d USD, GO, Electio n of 2008, Series B, zero cp n ., 8/01/39 Washi n gto n Tow n ship Health Care District Reve n ue, Series A, 6.25%, 7/01/39 West Co n tra Costa USD, GO, Electio n of 2005, Series C-1, Assured Guara n ty, zero cp n ., 8/01/29 8/01/30 8/01/31 8/01/32 Whittier UHSD, GO, Capital Appreciatio n Bo n ds, Refu n di n g, zero cp n ., 8/01/34 20 | Semiannual Report Franklin Federal Tax-Free Income Fund St a tement of Investments, October 31, 2011 (un a udited) (continued) Princip a l Amount V a lue Municip a l Bonds (continued) Color a do 2.0% Aurora Water Improveme n t Reve n ue, first lie n , Series A, AMBAC I n sured, 5.00%, 8/01/32 $ $ 8/01/36 8/01/39 Colorado State Board of Gover n ors U n iversity E n terprise System Reve n ue, Series A, AGMC I n sured, 5.00%, 3/01/37 NATL RE, FGIC I n sured, 5.00%, 3/01/37 Colorado State Health Facilities Authority Reve n ue, Health Facility Authority, Hospital, Refu n di n g, Series B, AGMC I n sured, 5.25%, 3/01/36 Valley View Hospital Ass n . Project, Refu n di n g, 5.50%, 5/15/28 Valley View Hospital Ass n . Project, Refu n di n g, 5.75%, 5/15/36 Colorado State Higher Educatio n Capital Co n structio n Lease Purchase Fi n a n ci n g Program COP, 5.50%, 11/01/27 Pre -Refu n ded, 5.50%, 11/01/27 Colorado Water Resources a n d Power Developme n t Authority Water Resources Reve n ue, Arapahoe Cou n ty Water Improveme n t, Series E, NATL I n sured, 5.00%, 12/01/35 Mesa State College Auxiliary Facilities E n terprise Reve n ue, XLCA I n sured, 5.00%, 5/15/35 Park Creek Metropolita n District Reve n ue, Se n ior Property Tax Support, Refu n di n g a n d Improveme n t, Assured Guara n ty, 6.25%, 12/01/30 Public Authority for Colorado E n ergy Natural Gas Purchase Reve n ue, 6.50%, 11/15/38 Pueblo Cou n ty School District No. 060 GO, NATL RE, FGIC I n sured, Pre-Refu n ded, 5.00%, 12/15/22 Thor n to n Water E n terprise Reve n ue, NATL I n sured, 5.00%, 12/01/34 U n iversity of Colorado E n terprise System Reve n ue, Series A, 5.375%, 6/01/32 U n iversity of Colorado Hospital Authority Reve n ue, Series A, AMBAC I n sured, 5.00%, 11/15/29 Connecticut 0.0%  Meride n Housi n g Authority MFR, Co nn ecticut Baptist Housi n g Project, GNMA Secured, 5.80%, 8/20/39 District of Columbi a 2.6% District of Columbia Ballpark Reve n ue, Series B-1, BHAC I n sured, 5.00%, 2/01/24 2/01/25 2/01/26 District of Columbia GO, Series E, NATL I n sured, ETM, 6.00%, 6/01/13 District of Columbia Hospital Reve n ue, Childre n s Hospital Obligatio n , Sub Series 1, AGMC I n sured, 5.45%, 7/15/35 District of Columbia I n come Tax Secured Reve n ue, Refu n di n g, Series A, 5.00%, 12/01/31 Series A, 5.25%, 12/01/34 Semiannual Report | 21 Franklin Federal Tax-Free Income Fund St a tement of Investments, October 31, 2011 (un a udited) (continued) 22 | Semiannual Report Franklin Federal Tax-Free Income Fund St a tement of Investments, October 31, 2011 (un a udited) (continued) Princip a l Amount V a lue Municip a l Bonds (continued) Florid a (continued) Florida State Mu n icipal Loa n Cou n cil Reve n ue, Series D, AGMC I n sured, 5.50%, 10/01/41 $ $ Her n a n do Cou n ty School Board COP, NATL I n sured, 5.00%, 7/01/30 Hillsborough Cou n ty Aviatio n Authority Reve n ue, Series A, Assured Guara n ty, 5.50%, 10/01/38 Hillsborough Cou n ty IDA, PCR, Tampa Electric Co. Project, Series A, 5.65%, 5/15/18 Hillsborough Cou n ty IDAR, Refu n di n g, Series A, 5.25%, 10/01/24 Hillsborough Cou n ty School Board COP, Master Lease Program, Series B, NATL I n sured, 5.00%, 7/01/27 I n dia n River Cou n ty School Board COP, NATL RE, FGIC I n sured, 5.00%, 7/01/27 Jackso n ville Capital Improveme n t Reve n ue, Series A, AMBAC I n sured, 5.00%, 10/01/30 Jackso n ville Eco n omic Developme n t Commissio n Health Care Facilities Reve n ue, Mayo Cli n ic, 5.00%, 11/15/36 Jackso n ville Excise Taxes Reve n ue, Series A, AMBAC I n sured, 5.00%, 10/01/32 Jackso n ville Sales Tax Reve n ue, AMBAC I n sured, 5.00%, 10/01/26 Jackso n ville Tra n sportatio n Reve n ue, NATL I n sured, 5.00%, 10/01/31 Lee Cou n ty Tra n sportatio n Facilities Reve n ue, Sa n ibel Bridges a n d Causeway, Series B, CIFG I n sured, 5.00%, 10/01/35 Miami-Dade Cou n ty Aviatio n Reve n ue, Miami I n ter n atio n al Airport, Hub of the Americas, Refu n di n g, Series A, CIFG I n sured, 5.00%, 10/01/38 Refu n di n g, Series A, 5.50%, 10/01/36 Refu n di n g, Series A, Assured Guara n ty, 5.25%, 10/01/33 Refu n di n g, Series A, Assured Guara n ty, 5.25%, 10/01/38 Miami-Dade Cou n ty Educatio n al Facilities Authority Reve n ue, U n iversity of Miami, Series A, 5.50%, 4/01/38 Miami-Dade Cou n ty Expressway Authority Toll System Reve n ue, Series A, 5.00%, 7/01/40 Miami-Dade Cou n ty GO, Buildi n g Better Commu n ities Program, Series B-1, 5.75%, 7/01/33 Miami-Dade Cou n ty Public Facilities Reve n ue, Jackso n Health System, Series A, NATL I n sured, 5.00%, 6/01/30 Miami-Dade Cou n ty School Board COP, Assured Guara n ty, 5.25%, 2/01/27 Miami-Dade Cou n ty Special Obligatio n Reve n ue, Juve n ile Courthouse Project, Series A, AMBAC I n sured, 5.00%, 4/01/32 sub. bo n d, Series B, NATL I n sured, zero cp n ., 10/01/34 Miami-Dade Cou n ty Tra n sit Sales Surtax Reve n ue, Refu n di n g, AGMC I n sured, 5.00%, 7/01/38 Ora n ge Cou n ty Health Facilities Authority Reve n ue, Hospital, Orla n do Regio n al Healthcare System, Refu n di n g, Series B, AGMC I n sured, 5.00%, 12/01/32 Ora n ge Cou n ty School Board COP, Series A, Assured Guara n ty, 5.50%, 8/01/34 Orla n do Tourist Developme n t Tax Reve n ue, 6th Ce n t Co n tract Payme n ts, seco n d lie n sub. bo n ds, Series B, Assured Guara n ty, 5.50%, 11/01/38 third lie n sub. bo n ds, Series C, Assured Guara n ty, 5.50%, 11/01/38 Orla n do-Ora n ge Cou n ty Expressway Authority Reve n ue, Series A, AGMC I n sured, 5.00%, 7/01/32 Series B, AMBAC I n sured, 5.00%, 7/01/28 Series C, 5.00%, 7/01/40 Semiannual Report | 23 Franklin Federal Tax-Free Income Fund St a tement of Investments, October 31, 2011 (un a udited) (continued) Princip a l Amount V a lue Municip a l Bonds (continued) Florid a (continued) Palm Beach Cou n ty School Board COP, Refu n di n g, Series D, AGMC I n sured, 5.00%, 8/01/28 $ $ Palm Beach Cou n ty Solid Waste Authority Reve n ue, Improveme n t, Series B, 5.50%, 10/01/28 Pe n sacola Airport Reve n ue, Airport Reve n ue Bo n ds, Refu n di n g, 6.25%, 10/01/38 Port St. Lucie GO, NATL I n sured, 5.00%, 7/01/32 Port St. Lucie Utility Reve n ue, System, Refu n di n g, Assured Guara n ty, 5.25%, 9/01/35 South Broward Hospital District Reve n ue, South Broward Hospital District Obligated Group, Refu n di n g, 4.75%, 5/01/28 5.00%, 5/01/36 South Lake Cou n ty Hospital District Reve n ue, South Lake Hospital, Series A, 6.25%, 4/01/39 South Miami Health Facilities Authority Hospital Reve n ue, Baptist Health South Florida Group, 5.00%, 8/15/32 St. Lucie Cou n ty Tra n sportatio n Reve n ue, AMBAC I n sured, 5.00%, 8/01/27 Tallahassee E n ergy System Reve n ue, Refu n di n g, NATL I n sured, 5.00%, 10/01/37 Georgi a 4.2% Athe n s-Clarke Cou n ty U n ified Gover n me n t Water a n d Sewer Reve n ue, 5.50%, 1/01/38 Atla n ta Airport Passe n ger Facility Charge Reve n ue, Ge n eral, sub. lie n , Refu n di n g, Series C, AGMC I n sured, 5.00%, 1/01/33 Series J, AGMC I n sured, 5.00%, 1/01/29 Atla n ta Airport Reve n ue, Ge n eral, Refu n di n g, Series C, 6.00%, 1/01/30 Atla n ta Developme n t Authority Reve n ue, Tuff Yamacraw LLC Project, Refu n di n g, Series A, AMBAC I n sured, 5.00%, 1/01/24 Tuff Yamacraw LLC Project, Refu n di n g, Series A, AMBAC I n sured, 5.00%, 1/01/25 Tuff Yamacraw LLC Project, Refu n di n g, Series A, AMBAC I n sured, 5.00%, 1/01/26 Tuff Yamacraw LLC Project, Refu n di n g, Series A, AMBAC I n sured, 5.00%, 1/01/27 Yamacraw Desig n Ce n ter Project, Series A, NATL I n sured, Pre-Refu n ded, 5.125%, 1/01/27 Atla n ta Developme n t Authority Stude n t Housi n g Facilities Reve n ue, Piedmo n t Ellis LLC, Series A, XLCA I n sured, 5.00%, 9/01/30 Atla n ta Water a n d Wastewater Reve n ue, Refu n di n g, Series A, 6.25%, 11/01/34 Series A, NATL I n sured, 5.00%, 11/01/33 Series B, AGMC I n sured, 5.25%, 11/01/34 Bleckley-Dodge Cou n ty Joi n t Developme n t Authority Stude n t Housi n g Facilities Reve n ue, MGC Real Estate Fou n datio n II LLC Project, 5.00%, 7/01/33 5.25%, 7/01/38 Bulloch Cou n ty Developme n t Authority Reve n ue, Assured Guara n ty, 5.375%, 7/01/39 Burke Cou n ty Developme n t Authority PCR, Oglethorpe Power Corp., Vogtle Project, Series B, 5.50%, 1/01/33 Series E, 7.00%, 1/01/23 Clark Cou n ty Hospital Authority Reve n ue, Athe n s Regio n al Medical Ce n ter Project, NATL I n sured, 5.00%, 1/01/27 24 | Semiannual Report Franklin Federal Tax-Free Income Fund St a tement of Investments, October 31, 2011 (un a udited) (continued) Franklin Federal Tax-Free Income Fund St a tement of Investments, October 31, 2011 (un a udited) (continued) Franklin Federal Tax-Free Income Fund St a tement of Investments, October 31, 2011 (un a udited) (continued) Semiannual Report | 27 Franklin Federal Tax-Free Income Fund St a tement of Investments, October 31, 2011 (un a udited) (continued) Princip a l Amount V a lue Municip a l Bonds (continued) Indi a n a (continued) I n dia n a State Fi n a n ce Authority E n viro n me n tal Reve n ue, Duke E n ergy I n dia n a I n c., Refu n di n g, Series B, 6.00%, 8/01/39 $ $ I n dia n a State Fi n a n ce Authority Reve n ue, Educatio n al Facilities, Maria n U n iversity Project, 6.375%, 9/15/41 I n dia n a State Fi n a n ce Authority Wastewater Utility Reve n ue, first lie n , CWA Authority I n c., Series A, 5.25%, 10/01/38 I n dia n apolis Local Public Improveme n t Bo n d Ba n k Reve n ue, Pilot I n frastructure Project, Series F, Assured Guara n ty, 5.00%, 1/01/35 Jasper Cou n ty EDR, Georgia-Pacific Corp. Project, 5.625%, 12/01/27 Refu n di n g, 6.70%, 4/01/29 Jasper Cou n ty PCR, Norther n I n dia n a Public Service Co., Refu n di n g, Series C, NATL I n sured, 5.60%, 11/01/16 Madiso n Cou n ty Authority A n derso n Hospital Reve n ue, Refu n di n g, Series A, NATL I n sured, 8.00%, 1/01/14 U n iversity of Souther n I n dia n a Reve n ue, Stude n t Fee, Series J, Assured Guara n ty, 5.75%, 10/01/28 K a ns a s 0.6% Burli n gto n PCR, Ka n sas Gas a n d Electric Co. Project, Refu n di n g, Series A, NATL I n sured, 5.30%, 6/01/31 Series B, NATL I n sured, 4.85%, 6/01/31 Ka n sas State Developme n t Fi n a n ce Authority Hospital Reve n ue, Adve n tist Health, Refu n di n g, 5.75%, 11/15/38 Susa n B. Alle n Memorial Hospital, Series Z, Radia n I n sured, 5.25%, 12/15/23 Ka n sas State Developme n t Fi n a n ce Authority Reve n ue, Water Pollutio n Co n trol, Revolvi n g Fu n d, Series II, Pre-Refu n ded, 5.125%, 11/01/18 Overla n d Park Developme n t Corp. Reve n ue, seco n d tier, Overla n d Park Co n ve n tio n Ce n ter Hotel, Refu n di n g, Series B, AMBAC I n sured, 5.125%, 1/01/32 Wya n dotte Cou n ty Ka n sas City U n ified Gover n me n t Utility System Reve n ue, Series A, BHAC I n sured, 5.25%, 9/01/34 Kentucky 1.4% Carroll Cou n ty E n viro n me n tal Facilities Reve n ue, AMBAC I n sured, 5.75%, 2/01/26 Jefferso n Cou n ty Capital Projects Corp. Lease Reve n ue, Refu n di n g, Series A, zero cp n ., 8/15/13 8/15/14 8/15/16 8/15/17 Ke n tucky Eco n omic Developme n t Fi n a n ce Authority Health System Reve n ue, Norto n Healthcare I n c., Refu n di n g, Series B, NATL I n sured, zero cp n ., 10/01/18 Refu n di n g, Series C, NATL I n sured, 6.05%, 10/01/19 Refu n di n g, Series C, NATL I n sured, 6.10%, 10/01/21 Refu n di n g, Series C, NATL I n sured, 6.10%, 10/01/23 Series C, NATL I n sured, Pre-Refu n ded, 6.05%, 10/01/19 28 | Semiannual Report Franklin Federal Tax-Free Income Fund St a tement of Investments, October 31, 2011 (un a udited) (continued) Semiannual Report | 29 Franklin Federal Tax-Free Income Fund St a tement of Investments, October 31, 2011 (un a udited) (continued) Princip a l Amount V a lue Municip a l Bonds (continued) Louisi a n a (continued) Louisia n a State Gasoli n e a n d Fuels Tax Reve n ue, seco n d lie n , Series B, 5.00%, 5/01/45 $ $ Series A, AGMC I n sured, 5.00%, 5/01/35 Series A, AMBAC I n sured, 5.00%, 6/01/27 New Orlea n s GO, Public Improveme n t, NATL I n sured, 5.00%, 10/01/33 Radia n I n sured, 5.00%, 12/01/27 Radia n I n sured, 5.125%, 12/01/33 Poi n te Coupee Parish PCR, Gulf States Utilities Co. Project, Refu n di n g, 6.70%, 3/01/13 St. Charles Parish Co n solidated Waterworks a n d Wastewater District No. 1 Reve n ue, Series A, AMBAC I n sured, 5.00%, 7/01/36 St. Joh n the Baptist Parish Reve n ue, Maratho n Oil Corp. Project, Series A, 5.125%, 6/01/37 M a ine 0.4% Mai n e Educatio n al Loa n Authority Stude n t Loa n Reve n ue, Series A-3, Assured Guara n ty, 5.875%, 12/01/39 Mai n e Health a n d Higher Educatio n al Facilities Authority Reve n ue, Mai n eGe n eral Medical Ce n ter Issue, 6.75%, 7/01/36 Mai n eGe n eral Medical Ce n ter Issue, 7.00%, 7/01/41 Series A, NATL I n sured, 5.00%, 7/01/32 M a ryl a nd 0.6% Baltimore Project Reve n ue, Water Projects, Series C, AMBAC I n sured, 5.00%, 7/01/37 Maryla n d State EDC, PCR, Potomac Electric Project, Refu n di n g, 6.20%, 9/01/22 Maryla n d State EDC Stude n t Housi n g Reve n ue, U n iversity of Maryla n d College Park Projects, Refu n di n g, Assured Guara n ty, 5.00%, 6/01/33 Maryla n d State Health a n d Higher Educatio n al Facilities Authority Reve n ue, A nn e Aru n del Health System, Series A, 6.75%, 7/01/39 LifeBridge Health, Refu n di n g, Assured Guara n ty, 5.00%, 7/01/28 Upper Chesapeake Hospitals, Series C, 6.00%, 1/01/38 Wester n Maryla n d Health, Series A, NATL I n sured, 5.00%, 7/01/34 M a ss a chusetts 2.6% Massachusetts Bay Tra n sportatio n Authority Reve n ue, Assessme n t, Refu n di n g, Series A, 5.25%, 7/01/34 Massachusetts Bay Tra n sportatio n Authority Sales Tax Reve n ue, Refu n di n g, Se n ior Series A, 5.00%, 7/01/28 Massachusetts Educatio n al Fi n a n ci n g Authority Educatio n Loa n Reve n ue, Series H, Assured Guara n ty, 6.35%, 1/01/30 Series I, 6.00%, 1/01/28 Massachusetts State Departme n t of Tra n sportatio n Metropolita n Highway System Reve n ue, Se n ior, Refu n di n g, Series B, 5.00%, 1/01/37 30 | Semiannual Report Franklin Federal Tax-Free Income Fund St a tement of Investments, October 31, 2011 (un a udited) (continued) Princip a l Amount V a lue Municip a l Bonds (continued) M a ss a chusetts (continued) Massachusetts State Developme n t Fi n a n ce Age n cy Reve n ue, Bra n deis U n iversity, Refu n di n g, Series O-1, 5.00%, 10/01/40 $ $ Massachusetts/Salto n stall Buildi n g Redevelopme n t Corp. Project, 100 Cambridge Street Redevelopme n t, Series A, NATL I n sured, 5.125%, 8/01/28 Worcester Polytech n ic I n stitute, Refu n di n g, NATL I n sured, 5.00%, 9/01/37 Massachusetts State GO, Co n solidated Loa n , Series C, AMBAC I n sured, 5.00%, 8/01/37 NATL I n sured, Pre-Refu n ded, 5.00%, 8/01/22 Massachusetts State Health a n d Educatio n al Facilities Authority Reve n ue, Berklee College of Music, Refu n di n g, Series A, 5.00%, 10/01/37 Berkshire Health System, Series E, 6.25%, 10/01/31 Berkshire Health System, Series E, Radia n I n sured, 5.70%, 10/01/25 Emma n uel College, NATL I n sured, 5.00%, 7/01/37 Northeaster n U n iversity, Series A, 5.00%, 10/01/35 Northeaster n U n iversity, Series R, 5.00%, 10/01/33 Spri n gfield College, 5.50%, 10/15/31 Spri n gfield College, 5.625%, 10/15/40 Massachusetts State HFA Housi n g Reve n ue, Series B, 7.00%, 12/01/38 Massachusetts State School Buildi n g Authority Dedicated Sales Tax Reve n ue, Series A, AGMC I n sured, 5.00%, 8/15/30 AMBAC I n sured, 4.50%, 8/15/35 Massachusetts State Water Pollutio n Abateme n t Trust Reve n ue, MWRA Program, Series A, 5.00%, 8/01/32 Pre-Refu n ded, 5.00%, 8/01/32 Massachusetts State Water Pollutio n Abateme n t Trust Water Pollutio n Abateme n t Reve n ue, MWRA Program, Refu n di n g, Sub Series A, 5.75%, 8/01/29 Michig a n 3.5% A n chor Bay School District GO, Pre-Refu n ded, 5.00%, 5/01/29 Chippewa Valley School GO, Pre-Refu n ded, 5.125%, 5/01/27 Detroit City School District GO, School Buildi n g a n d Site Improveme n t, Series A, AGMC I n sured, Pre-Refu n ded, 5.125%, 5/01/31 Series A, FGIC I n sured, Pre-Refu n ded, 5.00%, 5/01/23 Series B, FGIC I n sured, 5.00%, 5/01/33 Detroit GO, Distributio n State Aid, 5.00%, 11/01/30 Detroit Sewage Disposal System Reve n ue, seco n d lie n , Series A, NATL I n sured, 5.00%, 7/01/30 Detroit Water Supply System Reve n ue, seco n d lie n , Series B, AGMC I n sured, 7.00%, 7/01/36 se n ior lie n , Refu n di n g, Series B, Assured Guara n ty, 5.00%, 7/01/21 se n ior lie n , Refu n di n g, Series D, AGMC I n sured, 5.00%, 7/01/32 se n ior lie n , Series A, NATL RE, FGIC I n sured, 5.00%, 7/01/30 Detroit/Way n e Cou n ty Stadium Authority Reve n ue, NATL RE, FGIC I n sured, 5.25%, 2/01/27 Gra n d Rapids Public Schools GO, School Buildi n g a n d Site, AGMC I n sured, 4.50%, 5/01/31 Michiga n State Buildi n g Authority Reve n ue, Facilities Program, Refu n di n g, Series I, 6.25%, 10/15/38 Facilities Program, Refu n di n g, Series I-A, 5.375%, 10/15/36 Semiannual Report | 31 Franklin Federal Tax-Free Income Fund St a tement of Investments, October 31, 2011 (un a udited) (continued) Princip a l Amount V a lue Municip a l Bonds (continued) Michig a n (continued) Michiga n State Buildi n g Authority Reve n ue, (co n ti n ued) Facilities Program, Series H, 5.125%, 10/15/33 $ $ Facilities Program, Series H, AGMC I n sured, 5.00%, 10/15/26 Refu n di n g, Series IA, NATL RE, FGIC I n sured, 5.00%, 10/15/31 Michiga n State Fi n a n ce Authority Reve n ue, 5.50%, 6/01/21 Michiga n State GO, E n viro n me n tal Program, Refu n di n g, Series A, 6.00%, 11/01/24 5.50%, 11/01/25 Michiga n State HDA, SFMR, Series A, 5.00%, 12/01/19 Michiga n State Hospital Fi n a n ce Authority Reve n ue, Mid-Michiga n Obligatio n Group, Series A, 6.00%, 6/01/29 6.125%, 6/01/39 Michiga n State Strategic Fu n d Limited Obligatio n Reve n ue, Detroit Educatio n , Refu n di n g, 5.625%, 7/01/20 Michiga n State Strategic Fu n d Resources Recovery Limited Obligatio n Reve n ue, Detroit Educatio n Exempt Facilities, Refu n di n g, Series D, XLCA I n sured, 5.25%, 12/15/32 Michiga n State Tru n k Li n e Reve n ue, Series A, AGMC I n sured, Pre-Refu n ded, 5.25%, 11/01/30 Michiga n Tobacco Settleme n t Fi n a n ce Authority Reve n ue, Tobacco Settleme n t Asset, Se n ior Series A, 6.00%, 6/01/34 Royal Oak Hospital Fi n a n ce Authority Hospital Reve n ue, William Beaumo n t Hospital, Refu n di n g, 8.25%, 9/01/39 Refu n di n g, Series W, 6.375%, 8/01/29 Series M, NATL I n sured, 5.25%, 11/15/31 Way n e State U n iversity Reve n ues, Ge n eral, AMBAC I n sured, 5.00%, 11/15/36 West Ottawa Public School District GO, Series A, 5.00%, 5/01/27 Minnesot a 0.3% Cloquet PCR, Potlatch Corp. Projects, Refu n di n g, 5.90%, 10/01/26 Golde n Valley Reve n ue, Cove n a n t Retireme n t Commu n ities, Series A, 5.50%, 12/01/29 Mi nn eapolis Health Care System Reve n ue, Fairview Health Services, Series A, 6.625%, 11/15/28 6.75%, 11/15/32 Mi nn esota Agricultural a n d Eco n omic Developme n t Board Reve n ue, Health Care System, Refu n di n g, Series A, NATL I n sured, 5.75%, 11/15/26 U n iversity of Mi nn esota Reve n ue, Series A, ETM, 5.75%, 7/01/13 Mississippi 0.8% Claibor n e Cou n ty PCR, Systems E n ergy Resources I n c. Project, Refu n di n g, 6.20%, 2/01/26 Mississippi Busi n ess Fi n a n ce Corp. PCR, System E n ergy Resource I n c. Project, Refu n di n g, 5.875%, 4/01/22 5.90%, 5/01/22 Mississippi State GO, Refu n di n g, 5.75%, 12/01/12 32 | Semiannual Report Franklin Federal Tax-Free Income Fund St a tement of Investments, October 31, 2011 (un a udited) (continued) Princip a l Amount V a lue Municip a l Bonds (continued) Missouri 0.7% Jackso n Cou n ty Special Obligatio n Reve n ue, NATL I n sured, 5.00%, 12/01/22 $ $ Missouri Developme n t Fi n a n ce Board Cultural Facilities Reve n ue, Nelso n Gallery Fou n datio n , Series A, NATL I n sured, 5.00%, 12/01/30 Missouri Joi n t Mu n icipal Electric Utility Commissio n Power Project Reve n ue, Iata n 2 Project, Series A, AMBAC I n sured, 5.00%, 1/01/34 Plum Poi n t Project, NATL I n sured, 5.00%, 1/01/34 Missouri State Board of Public Buildi n gs Special Obligatio n Reve n ue, Series A, 4.75%, 10/15/28 Missouri State Health a n d Educatio n al Facilities Authority Health Facilities Reve n ue, St. Lukes Health System, Series B, AGMC I n sured, 5.50%, 11/15/35 Ta n ey Cou n ty IDA Hospital Reve n ue, The Skaggs Commu n ity Hospital Ass n ., Refu n di n g, 5.40%, 5/15/28 Mont a n a 0.2% Forsyth PCR, Puget Sou n d E n ergy, Refu n di n g, Series A, AMBAC I n sured, 5.00%, 3/01/31 Nebr a sk a 1.4% Adams Cou n ty School District No. 018 GO, Hasti n gs Public Schools, AGMC I n sured, 5.00%, 12/15/31 La n caster Cou n ty Correctio n al Facility Joi n t Public Age n cy GO, Buildi n g, 5.00%, 12/01/28 La n caster Cou n ty School District No. 001 GO, Li n col n Public Schools, 5.00%, 1/15/36 Li n col n Electric System Reve n ue, 5.00%, 9/01/31 Madiso n Cou n ty Hospital Authority No. 001 Hospital Reve n ue, Faith Regio n al Health Services Project, Series A-1, 6.00%, 7/01/33 Mu n icipal E n ergy Age n cy of Nebraska Power Supply System Reve n ue, Refu n di n g, Series A, BHAC I n sured, 5.375%, 4/01/39 Omaha Co n ve n tio n Hotel Corp. Reve n ue, Co n ve n tio n Ce n ter, first tier, Refu n di n g, AMBAC I n sured, 5.00%, 2/01/35 Series A, AMBAC I n sured, Pre-Refu n ded, 5.125%, 4/01/26 Omaha Public Facilities Corp. Lease Reve n ue, Baseball Stadium Project, 5.00%, 6/01/36 Omaha Public Power District Separate Electric System Reve n ue, Nebraska City 2, Series A, AMBAC I n sured, 5.00%, 2/01/30 U n iversity of Nebraska Reve n ues, Kear n ey Stude n t Fees a n d Facilities, 5.00%, 7/01/30 Li n col n Stude n t Fees a n d Facilities, Series A, 5.25%, 7/01/34 Omaha Stude n t Facilities Project, 5.00%, 5/15/32 U n iversity of Nebraska Omaha Health a n d Recreatio n Project, 5.00%, 5/15/38 Nev a d a 0.5% Clark Cou n ty Airport Reve n ue, sub. lie n , Series A-2, NATL RE, FGIC I n sured, 5.125%, 7/01/27 Clark Cou n ty School District GO, Refu n di n g, Series A, NATL RE, FGIC I n sured, 5.00%, 6/15/24 Series C, AGMC I n sured, 5.00%, 6/15/21 Semiannual Report | 33 Franklin Federal Tax-Free Income Fund St a tement of Investments, October 31, 2011 (un a udited) (continued) Princip a l Amount V a lue Municip a l Bonds (continued) Nev a d a (continued) Nevada State GO, Mu n icipal Bo n d Ba n k Project No. 40-41, Series A, ETM, 6.375%, 12/01/17 $ $ Washoe Cou n ty GO, Re n o Sparks Co n ve n tio n , Refu n di n g, Series A, NATL RE, FGIC I n sured, 5.00%, 7/01/24 New H a mpshire 0.3% Nashua Housi n g Authority MFR, Clocktower Project, Refu n di n g, GNMA Secured, 6.25%, 6/20/33 New Hampshire Health a n d Educatio n Facilities Authority Reve n ue, Exeter Project, 6.00%, 10/01/24 Exeter Project, 5.75%, 10/01/31 The Memorial Hospital, Refu n di n g, 5.25%, 6/01/26 The Memorial Hospital, Refu n di n g, 5.25%, 6/01/36 New Hampshire Higher Educatio n al a n d Health Facilities Authority Reve n ue, New Hampshire Catholic Charities, 5.80%, 8/01/22 New Hampshire Mu n icipal Bo n d Ba n k Reve n ue, Series B, 5.00%, 8/15/39 New Hampshire State Busi n ess Fi n a n ce Authority Reve n ue, Elliot Hospital Obligatio n Group, Series A, 6.125%, 10/01/39 New Jersey 3.1% Bayo nn e GO, Ge n eral Improveme n t, Refu n di n g, 5.75%, 7/01/35 Health Care Facilities Fi n a n ci n g Authority Reve n ue, E n glewood Hospital, NATL I n sured, 5.00%, 8/01/23 New Jersey EDA Lease Reve n ue, I n ter n atio n al Ce n ter for Public Health Project, U n iversity of Medici n e a n d De n tistry, AMBAC I n sured, 6.00%, 6/01/32 New Jersey EDA Reve n ue, Cigarette Tax, 5.75%, 6/15/29 Motor Vehicle Surcharge Reve n ue, Series A, NATL I n sured, 5.00%, 7/01/29 Motor Vehicle Surcharge Reve n ue, Series A, NATL I n sured, 5.00%, 7/01/34 School Facilities Co n structio n , Series C, NATL I n sured, 4.75%, 6/15/25 School Facilities Co n structio n , Series O, 5.125%, 3/01/28 School Facilities Co n structio n , Series U, 5.00%, 9/01/37 New Jersey Health Care Facilities Fi n a n ci n g Authority State Co n tract Reve n ue, Hospital Asset Tra n sformatio n Program, Series A, 5.25%, 10/01/38 New Jersey State COP, Equipme n t Lease Purchase, Series A, 5.25%, 6/15/25 6/15/26 6/15/27 6/15/28 New Jersey State Housi n g a n d Mortgage Fi n a n ce Age n cy Reve n ue, Series AA, 6.375%, 10/01/28 New Jersey State Tra n sportatio n Trust Fu n d Authority Reve n ue, Tra n sportatio n System, Series A, 6.00%, 12/15/38 Series A, Pre-Refu n ded, 6.00%, 12/15/38 Series D, 5.25%, 12/15/23 34 | Semiannual Report Franklin Federal Tax-Free Income Fund St a tement of Investments, October 31, 2011 (un a udited) (continued) Princip a l Amount V a lue Municip a l Bonds (continued) New Jersey (continued) New Jersey State Tur n pike Authority Tur n pike Reve n ue, Growth a n d I n come Securities, Series B, AMBAC I n sured, zero cp n . to 1/01/15, 5.15% thereafter, 1/01/35 $ $ Series E, 5.25%, 1/01/40 Tobacco Settleme n t FICO Reve n ue, Asset-Backed, Pre-Refu n ded, 5.75%, 6/01/32 New Mexico 0.1% New Mexico Fi n a n ce Authority Reve n ue, New Mexico Fi n a n ce Authority, Series B, 5.50%, 6/01/39 New York 6.2% Lo n g Isla n d Power Authority Electric System Reve n ue, Ge n eral, Refu n di n g, Series A, 6.00%, 5/01/33 MTA Dedicated Tax Fu n d Reve n ue, Series B, 5.25%, 11/15/28 5.25%, 11/15/29 5.25%, 11/15/30 5.00%, 11/15/34 MTA Reve n ue, Refu n di n g, Series E, 5.25%, 11/15/31 Refu n di n g, Series U, 5.125%, 11/15/31 Series A, 5.00%, 11/15/37 Tra n sportatio n , Refu n di n g, Series D, 5.25%, 11/15/40 Tra n sportatio n , Series C, 6.50%, 11/15/28 MTA Tra n sit Facilities Reve n ue, Service Co n tract, Series 8, Pre-Refu n ded, 5.375%, 7/01/21 New York City GO, Refu n di n g, Series C, 5.00%, 8/01/23 Refu n di n g, Series H, 6.125%, 8/01/25 Series D, 8.00%, 8/01/16 Series D, 5.50%, 6/01/24 Series D, Pre-Refu n ded, 5.50%, 6/01/24 Series E, 6.50%, 12/01/12 Series E, Sub Series E-1, 6.25%, 10/15/28 Series F, 5.25%, 1/15/23 Series F, Pre-Refu n ded, 5.25%, 1/15/23 New York City Mu n icipal Water Fi n a n ce Authority Water a n d Sewer System Reve n ue, Refu n di n g, Series FF-2, 5.50%, 6/15/40 Seco n d Ge n eral Resolutio n , Refu n di n g, Series AA, 5.00%, 6/15/37 Seco n d Ge n eral Resolutio n , Refu n di n g, Series EE, 5.25%, 6/15/40 Series A, 5.75%, 6/15/40 New York City Tra n sitio n al Fi n a n ce Authority Buildi n g Aid Reve n ue, Fiscal 2009, Series S-2, 6.00%, 7/15/38 Fiscal 2009, Series S-3, 5.25%, 1/15/34 Fiscal 2009, Series S-4, 5.50%, 1/15/34 Series S-2, Sub Series S-2A, 5.00%, 7/15/40 Semiannual Report | 35 Franklin Federal Tax-Free Income Fund St a tement of Investments, October 31, 2011 (un a udited) (continued) Princip a l Amount V a lue Municip a l Bonds (continued) New York (continued) New York City Tra n sitio n al Fi n a n ce Authority Reve n ue, Future Tax Secured, Refu n di n g, Series B, 5.00%, 5/01/30 $ $ Future Tax Secured, Series B, Pre-Refu n ded, 5.00%, 5/01/30 Future Tax Secured, Series D, 5.00%, 2/01/27 Future Tax Secured, Series D, Pre-Refu n ded, 5.00%, 2/01/27 sub. bo n d, Future Tax Secured, Series C, 5.00%, 11/01/39 New York City Trust for Cultural Resources Reve n ue, Museum of Moder n Art 2001, Series D, AMBAC I n sured, 5.125%, 7/01/31 New York Co n ve n tio n Ce n ter Developme n t Corp. Reve n ue, Hotel U n it Fee Secured, AMBAC I n sured, 5.00%, 11/15/30 New York Liberty Developme n t Corp. Liberty Reve n ue, Seco n d Priority, Ba n k of America Tower at O n e Brya n t Park Project, Class 1, Refu n di n g, 5.625%, 1/15/46 New York Liberty Developme n t Corp. Reve n ue, 5.50%, 10/01/37 Goldma n Sachs Headquarters, 5.25%, 10/01/35 New York State Dormitory Authority Lease Reve n ue, State U n iversity Dormitory Facilities, Series A, 5.00%, 7/01/41 New York State Dormitory Authority Reve n ues, State Supported Debt, Upstate Commu n ity Colleges, 6.00%, 7/01/31 Refu n di n g, Series A, 5.00%, 7/01/28 New York State HFAR, Housi n g Project Mortgage, Refu n di n g, Series A, AGMC I n sured, 6.10%, 11/01/15 6.125%, 11/01/20 New York State Urba n Developme n t Corp. Reve n ue, State Perso n al I n come Tax, Series B-1, 5.00%, 3/15/36 O n o n daga Cou n ty GO, 5.875%, 2/15/12 Triborough Bridge a n d Tu nn el Authority Reve n ues, Ge n eral, Series A-2, 5.25%, 11/15/34 Ge n eral Purpose, 5.25%, 11/15/38 Ge n eral Purpose, Series A, Pre-Refu n ded, 5.00%, 1/01/27 Ge n eral Purpose, Series A, Pre-Refu n ded, 5.00%, 1/01/32 Ge n eral Purpose, Series B, Pre-Refu n ded, 5.50%, 1/01/30 Ge n eral Purpose, Series X, ETM, 6.625%, 1/01/12 Ge n eral Purpose, Series Y, ETM, 6.00%, 1/01/12 North C a rolin a 2.4% Charlotte Airport Reve n ue, Series A, NATL I n sured, 5.00%, 7/01/34 Charlotte COP, Refu n di n g, Series C, 5.00%, 6/01/34 Tra n sit Projects, Phase II, Series E, 5.00%, 6/01/30 North Caroli n a Easter n Mu n icipal Power Age n cy Power System Reve n ue, Refu n di n g, Series B, 6.00%, 1/01/22 Refu n di n g, Series B, 6.25%, 1/01/23 Refu n di n g, Series D, 5.125%, 1/01/23 Refu n di n g, Series D, 5.125%, 1/01/26 Series A, 5.50%, 1/01/26 36 | Semiannual Report Franklin Federal Tax-Free Income Fund St a tement of Investments, October 31, 2011 (un a udited) (continued) Semiannual Report | 37 Franklin Federal Tax-Free Income Fund St a tement of Investments, October 31, 2011 (un a udited) (continued) Princip a l Amount V a lue Municip a l Bonds (continued) Ohio (continued) Little Miami Local School District GO, School Improveme n t, AGMC I n sured, Pre-Refu n ded, 5.00%, 12/01/34 $ $ Maple Heights City School District GO, School Facilities Improveme n t, 5.00%, 1/15/37 Marysville Wastewater Treatme n t System Reve n ue, Refu n di n g, XLCA I n sured, 5.00%, 12/01/31 12/01/36 Ohio State Air Quality Developme n t Authority Reve n ue, E n viro n me n tal Improveme n t, Buckeye Power I n c. Project, 6.00%, 12/01/40 Pollutio n Co n trol, FirstE n ergy Solutio n s Corp., Refu n di n g, Series C, 5.625%, 6/01/18 Ohio State GO, Series A, 5.375%, 9/01/28 Ohio State Water Developme n t Authority Pollutio n Co n trol Facilities Reve n ue, FirstE n ergy Solutio n s Corp., Ma n datory Put 6/01/16, Refu n di n g, Series A, 5.875%, 6/01/33 Scioto Cou n ty Hospital Reve n ue, Souther n Ohio Medical Ce n ter, Refu n di n g, 5.75%, 2/15/38 Oregon 1.0% La n e Cou n ty School District No. 19 Spri n gfield GO, Refu n di n g, NATL RE, FGIC I n sured, 6.00%, 10/15/13 Orego n Health a n d Scie n ce U n iversity Reve n ue, Series A, 5.75%, 7/01/39 NATL I n sured, 5.00%, 7/01/26 Orego n State Departme n t of Tra n sportatio n Highway User Tax Reve n ue, se n ior lie n , Series A, 4.50%, 11/15/32 Orego n State EDR, Georgia-Pacific Corp. Project, Refu n di n g, Series 183, 5.70%, 12/01/25 Series CLVII, 6.35%, 8/01/25 Orego n State GO, State Board of Higher Educatio n , Series A, 5.00%, 8/01/26 8/01/27 Port of Portla n d I n ter n atio n al Airport Reve n ue, Series Ni n etee n , 5.50%, 7/01/38 Portla n d Sewer System Reve n ue, seco n d lie n , Series A, 5.00%, 3/01/35 Pennsylv a ni a 3.1% Ce n te nn ial School District Bucks Cou n ty GO, Series B, AGMC I n sured, 5.25%, 12/15/37 Coatesville School District GO, AGMC I n sured, 5.00%, 8/01/24 Delaware Valley Regio n al Fi n a n ce Authority Local Gover n me n t Reve n ue, Series B, AMBAC I n sured, 5.60%, 7/01/17 Erie Water Authority Water Reve n ue, Series A, NATL I n sured, Pre-Refu n ded, 5.20%, 12/01/30 Mo n tgomery Cou n ty IDA Retireme n t Commu n ity Reve n ue, ACTS Retireme n t-Life Commu n ities I n c. Obligated Group, 5.25%, 11/15/28 Northampto n Cou n ty Ge n eral Purpose Authority Hospital Reve n ue, St. Lukes Hospital Project, Series A, 5.375%, 8/15/28 Northampto n Cou n ty Ge n eral Purpose Authority Reve n ue, Cou n ty Agreeme n t, AGMC I n sured, 5.25%, 10/01/30 Pe nn sylva n ia Eco n omic Developme n t Fi n a n ci n g Authority Exempt Facilities Reve n ue, Alleghe n y E n ergy Supply Co. LLC Project, 7.00%, 7/15/39 38 | Semiannual Report Franklin Federal Tax-Free Income Fund St a tement of Investments, October 31, 2011 (un a udited) (continued) Princip a l Amount V a lue Municip a l Bonds (continued) Pennsylv a ni a (continued) Pe nn sylva n ia Eco n omic Developme n t Fi n a n ci n g Authority Water Facility Reve n ue, America n Water Co. Project, 6.20%, 4/01/39 $ $ Aqua I n c. Project, Series B, 5.00%, 12/01/43 Pe nn sylva n ia State Higher Educatio n al Facilities Authority Reve n ue, Temple U n iversity, Refu n di n g, NATL I n sured, 5.00%, 4/01/33 Pe nn sylva n ia State Tur n pike Commissio n Tur n pike Reve n ue, 5.00%, 12/01/38 Capital Appreciatio n , Series C, AGMC I n sured, zero cp n . to 6/01/16, 6.25% thereafter, 6/01/33 Refu n di n g, Series C, Sub Series C-1, Assured Guara n ty, 6.00%, 6/01/28 Refu n di n g, Series C, Sub Series C-1, Assured Guara n ty, 6.25%, 6/01/38 Series B, 5.75%, 6/01/39 Philadelphia Gas Works Reve n ue, Fifth Series A-1, AGMC I n sured, 5.00%, 9/01/29 Philadelphia GO, Refu n di n g, Series A, Assured Guara n ty, 5.00%, 8/01/24 Philadelphia Hospitals a n d Higher Educatio n al Facilities Authority Reve n ue, Mortgage, North Philadelphia Health Systems, Refu n di n g, Series A, FHA I n sured, 5.30%, 1/01/18 5.35%, 1/01/23 5.375%, 1/01/28 Philadelphia Mu n icipal Authority Reve n ue, Lease, 6.375%, 4/01/29 Philadelphia RDAR, Neighborhood Tra n sformatio n , Series C, NATL RE, FGIC I n sured, 5.00%, 4/15/29 4/15/30 Philadelphia School District GO, Series E, 6.00%, 9/01/38 Philadelphia Water a n d Wastewater Reve n ue, Series A, 5.25%, 1/01/25 5.00%, 1/01/26 5.00%, 1/01/27 5.25%, 1/01/32 NATL RE, FGIC I n sured, 5.00%, 11/01/31 Pittsburgh a n d Alleghe n y Cou n ty Sports a n d Exhibitio n Authority Hotel Room Regio n al E n terprise Tower Reve n ue, Refu n di n g, Assured Guara n ty, 5.00%, 2/01/35 Rhode Isl a nd 1.2% Narraga n sett Bay Commissio n Wastewater System Reve n ue, Series A, NATL I n sured, 5.00%, 8/01/30 Rhode Isla n d Co n ve n tio n Ce n ter Authority Reve n ue, Refu n di n g, Series A, Assured Guara n ty, 5.50%, 5/15/27 Rhode Isla n d Housi n g a n d Mortgage Fi n a n ce Corp. Reve n ue, Homeow n ership Opportu n ity, Refu n di n g, Series 15-A, 6.85%, 10/01/24 Refu n di n g, Series 25-A, 4.95%, 10/01/16 Series 10-A, 6.50%, 10/01/22 Series 10-A, 6.50%, 4/01/27 Rhode Isla n d State EDC Airport Reve n ue, Series B, NATL I n sured, 5.00%, 7/01/27 7/01/30 Semiannual Report | 39 Franklin Federal Tax-Free Income Fund St a tement of Investments, October 31, 2011 (un a udited) (continued) Princip a l Amount V a lue Municip a l Bonds (continued) Rhode Isl a nd (continued) Rhode Isla n d State Health a n d Educatio n al Buildi n g Corp. Higher Educatio n Facility Reve n ue, Brow n U n iversity Rhode Isla n d, Refu n di n g, Series A, 5.00%, 9/01/39 $ $ New E n gla n d I n stitute of Tech n ology, Series A, 5.125%, 3/01/40 Rhode Isla n d State Health a n d Educatio n al Buildi n g Corp. Reve n ue, Higher Educatio n Facility, Board of Gover n ors for Higher Educatio n , U n iversity of Rhode Isla n d, Refu n di n g, Series G, AMBAC I n sured, 5.00%, 9/15/30 Hospital Fi n a n ci n g, Lifespa n Obligated Group, 6.375%, 8/15/21 Hospital Fi n a n ci n g, Lifespa n Obligated Group, Pre-Refu n ded, 6.375%, 8/15/21 Hospital Fi n a n ci n g, Lifespa n Obligated Group, Refu n di n g, Series A, AGMC I n sured, 5.00%, 5/15/26 Hospital Fi n a n ci n g, Lifespa n Obligated Group, Refu n di n g, Series A, AGMC I n sured, 5.00%, 5/15/32 Hospital Fi n a n ci n g, Lifespa n Obligated Group, Series A, 7.00%, 5/15/39 South C a rolin a 2.0% A n derso n Cou n ty School District No. 5 GO, 5.00%, 2/01/36 Charlesto n Educatio n al Excelle n ce Fi n a n ce Corp. Reve n ue, Charlesto n Cou n ty School District, 5.25%, 12/01/30 Dorchester Cou n ty Waterworks a n d Sewer System Reve n ue, Refu n di n g a n d Improveme n t, NATL I n sured, 5.00%, 10/01/28 Gree n ville Cou n ty School District I n stallme n t Purchase Reve n ue, Buildi n g Equity Soo n er for Tomorrow, Refu n di n g, 5.00%, 12/01/28 Gree n wood Fifty School Facilities I n c. I n stallme n t Purchase Reve n ue, Gree n wood School District 50, Refu n di n g, Assured Guara n ty, 4.50%, 12/01/32 La n caster Educatio n al Assista n ce Program I n c. Reve n ue, School District of La n caster Cou n ty Project, 5.00%, 12/01/26 Medical U n iversity of South Caroli n a Hospital Authority Hospital Facilities Reve n ue, Mortgage, Refu n di n g, Series A, NATL I n sured, 5.00%, 8/15/31 Newberry I n vesti n g i n Childre n s Educatio n I n stallme n t Reve n ue, Newberry Cou n ty School District Project, 5.00%, 12/01/30 Piedmo n t Mu n icipal Power Age n cy Electric Reve n ue, Series A-2, 5.00%, 1/01/24 Scago Educatio n al Facilities Corp. for Beaufort School District Reve n ue, Beaufort School District, AGMC I n sured, 5.00%, 12/01/31 Scago Educatio n al Facilities Corp. for Chesterfield School District Reve n ue, School Project, Assured Guara n ty, 5.00%, 12/01/29 Scago Educatio n al Facilities Corp. for Colleto n School District Reve n ue, School Project, Assured Guara n ty, 5.00%, 12/01/25 12/01/26 Scago Educatio n al Facilities Corp. for Picke n s School District Reve n ue, Picke n s Cou n ty Project, AGMC I n sured, 5.00%, 12/01/25 12/01/31 South Caroli n a Jobs EDA Hospital Facilities Reve n ue, Palmetto Health, Refu n di n g, Series A, AGMC I n sured, 5.00%, 8/01/35 40 | Semiannual Report Franklin Federal Tax-Free Income Fund St a tement of Investments, October 31, 2011 (un a udited) (continued) Semiannual Report | 41 Franklin Federal Tax-Free Income Fund St a tement of Investments, October 31, 2011 (un a udited) (continued) 42 | Semiannual Report Franklin Federal Tax-Free Income Fund St a tement of Investments, October 31, 2011 (un a udited) (continued) Semiannual Report | 43 Franklin Federal Tax-Free Income Fund St a tement of Investments, October 31, 2011 (un a udited) (continued) 44 | Semiannual Report Franklin Federal Tax-Free Income Fund St a tement of Investments, October 31, 2011 (un a udited) (continued) Princip a l Amount V a lue Municip a l Bonds (continued) W a shington (continued) Gra n t Cou n ty PUD No. 2 Wa n apum Hydro Electric Reve n ue, Refu n di n g, Series D, AGMC I n sured, 5.20%, 1/01/23 $ $ Ki n g Cou n ty GO, Limited Tax, Sewer, 5.125%, 1/01/33 Ki n g Cou n ty Public Hospital District No. 1 GO, Series B, 5.25%, 12/01/37 Ki n g Cou n ty Sewer Reve n ue, Refu n di n g, 5.00%, 1/01/32 NJB Properties Lease Reve n ue, Ki n g Cou n ty Washi n gto n Project, Series A, 5.00%, 12/01/36 Pierce Cou n ty School District No. 403 Bethel GO, NATL RE, FGIC I n sured, Pre-Refu n ded, 5.25%, 12/01/22 Port of Seattle Reve n ue, Refu n di n g, Series A, NATL I n sured, 5.00%, 7/01/33 NATL RE, FGIC I n sured, 5.00%, 4/01/31 S n ohomish Cou n ty Housi n g Authority Reve n ue, Pooled, 6.30%, 4/01/16 S n ohomish Cou n ty USD No. 6 GO, 6.50%, 12/01/11 Twe n ty-Fifth Ave n ue Properties Washi n gto n Stude n t Housi n g Reve n ue, NATL I n sured, 5.125%, 6/01/22 5.25%, 6/01/33 Washi n gto n State GO, 5.00%, 6/01/33 Motor Vehicle Fuel Tax, Series B, NATL RE, FGIC I n sured, 5.00%, 7/01/27 Series A, NATL RE, FGIC I n sured, 5.00%, 7/01/27 Various Purpose, Series A, 5.00%, 7/01/33 Washi n gto n State Health Care Facilities Authority Reve n ue, Ce n tral Washi n gto n Health Services, 6.75%, 7/01/29 Fred Hutchi n so n Ca n cer Ce n ter, Refu n di n g, Series A, 6.00%, 1/01/33 MultiCare Health System, Series B, AGMC I n sured, 5.00%, 8/15/34 MultiCare Health System, Series B, AGMC I n sured, 5.00%, 8/15/41 MultiCare Health System, Series B, Assured Guara n ty, 6.00%, 8/15/39 Provide n ce Health a n d Services, Refu n di n g, Series A, NATL RE, FGIC I n sured, 5.00%, 10/01/36 Provide n ce Health a n d Services, Refu n di n g, Series C, AGMC I n sured, 5.25%, 10/01/33 Provide n ce Health a n d Services, Series A, FGIC I n sured, Pre-Refu n ded, 5.00%, 10/01/36 Series C, Radia n I n sured, 5.50%, 8/15/36 Virgi n ia Maso n Medical, Series B, ACA I n sured, 6.00%, 8/15/37 Washi n gto n State Higher Educatio n Facilities Authority Reve n ue, Whitworth U n iversity Project, Refu n di n g, 5.375%, 10/01/29 5.875%, 10/01/34 Washi n gto n State Public Power Supply System Reve n ue, Nuclear Project No. 2, Refu n di n g, Series A, 6.30%, 7/01/12 Nuclear Project No. 3, Capital Appreciatio n , Refu n di n g, Series B, zero cp n ., 7/01/14 Nuclear Project No. 3, Capital Appreciatio n , Series B, ETM, zero cp n ., 7/01/14 Nuclear Project No. 3, Refu n di n g, Series B, zero cp n ., 7/01/12 Nuclear Project No. 3, Refu n di n g, Series B, zero cp n ., 7/01/13 Semiannual Report | 45 Franklin Federal Tax-Free Income Fund St a tement of Investments, October 31, 2011 (un a udited) (continued) Princip a l Amount V a lue Municip a l Bonds (continued) West Virgini a 0.6% Cou n ty Commissio n of Harriso n Cou n ty Solid Waste Disposal Reve n ue, Alleghe n y E n ergy Supply Co. LLC, Refu n di n g, Series D, 5.50%, 10/15/37 $ $ Pleasa n ts Cou n ty PCR, Cou n ty Commissio n , Series F, 5.25%, 10/15/37 West Virgi n ia EDA Lottery Reve n ue, Series A, 5.00%, 6/15/35 West Virgi n ia State GO, Series A, NATL RE, FGIC I n sured, 5.20%, 11/01/26 West Virgi n ia State Water Developme n t Water Reve n ue, Loa n Program 2, Refu n di n g, Series B, AMBAC I n sured, 5.00%, 11/01/29 West Virgi n ia U n iversity Reve n ues, Improveme n t, West Virgi n ia U n iversity Projects, Series C, NATL RE, FGIC I n sured, 5.00%, 10/01/34 Wisconsin 0.8% Ja n esville IDR, Simmo n s Ma n ufacturi n g Co., 7.00%, 10/15/17 Mo n roe RDAR, 6.00%, 2/15/39 Wisco n si n State Ge n eral Fu n d A nn ual Appropriatio n Reve n ue, Series A, 6.00%, 5/01/33 Wisco n si n State Health a n d Educatio n al Facilities Authority Reve n ue, Marquette U n iversity, 5.00%, 10/01/30 Marquette U n iversity, Refu n di n g, 5.00%, 10/01/30 Marquette U n iversity, Refu n di n g, 5.00%, 10/01/33 Marquette U n iversity, Refu n di n g, Series B2, 5.00%, 10/01/30 Marquette U n iversity, Series B3, 5.00%, 10/01/33 Mi n istry Health, AGMC I n sured, 5.00%, 8/01/31 Mi n istry Health, AGMC I n sured, 5.00%, 8/01/34 Thedacare I n c., AMBAC I n sured, 5.00%, 12/15/30 Thedacare I n c., Series A, 5.50%, 12/15/38 Wyoming 0.1% Campbell Cou n ty Solid Waste Facilities Reve n ue, Basi n Electric Power Cooperative, Series A, 5.75%, 7/15/39 U.S. Territories 2.9% Puerto Rico 2.8% Childre n s Trust Fu n d Puerto Rico Tobacco Settleme n t Reve n ue, Asset-Backed Bo n ds, Refu n di n g, 5.375%, 5/15/33 Puerto Rico Commo n wealth Highway a n d Tra n sportatio n Authority Highway Reve n ue, Series Y, Pre-Refu n ded, 5.00%, 7/01/36 5.50%, 7/01/36 Puerto Rico Commo n wealth Highway a n d Tra n sportatio n Authority Tra n sportatio n Reve n ue, Refu n di n g, Series K, 5.00%, 7/01/30 Puerto Rico Electric Power Authority Power Reve n ue, Series XX, 5.25%, 7/01/40 Puerto Rico I n dustrial Tourist Educatio n al Medical a n d E n viro n me n tal Co n trol Facilities Fi n a n ci n g Authority I n dustrial Reve n ue, Guay n abo Warehouse, Series A, 5.15%, 7/01/19 Puerto Rico PBA Guara n teed Reve n ue, Gover n me n t Facilities, Refu n di n g, Series D, 5.25%, 7/01/27 Refu n di n g, Series N, 5.00%, 7/01/37 Series D, Pre-Refu n ded, 5.25%, 7/01/27 46 | Semiannual Report Franklin Federal Tax-Free Income Fund St a tement of Investments, October 31, 2011 (un a udited) (continued) Semiannual Report | 47 48 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Federal Tax-Free Income Fund Fin a nci a l St a tements St a tement of Assets a nd Li a bilities October 31, 2011 (u n audited) Franklin Federal Tax-Free Income Fund Fin a nci a l St a tements (continued) St a tement of Oper a tions for the six mo n ths e n ded October 31, 2011 (u n audited) 50 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Federal Tax-Free Income Fund Fin a nci a l St a tements (continued) Semiannual Report | The accompanying notes are an integral part of these financial statements. | 51 Franklin Federal Tax-Free Income Fund Notes to Fin a nci a l St a tements (un a udited) 1. O RGANIZATION AND S IGNIFICANT A CCOUNT P OLICIES Franklin Federal Tax-Free Income Fund (Fund) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company. The Fund offers four classes of shares: Class A, Class B, Class C, and Advisor Class. Each class of shares differs by its initial sales load, contingent deferred sales charges, distribution fees, voting rights on matters affecting a single class and its exchange privilege. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Funds investments in securities and other financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Funds Board of Trustees, the Fund may utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. The Fund has procedures to determine the fair value of securities and other financial instruments for which market prices are not readily available or which may not be reliably priced. Under these procedures, the Fund primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. The Fund may also use an income-based valuation approach in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. b. Securities Purchased on a When-Issued Basis The Fund purchases securities on a when-issued basis, with payment and delivery scheduled for a future date. These transactions are subject to market fluctuations and are subject to the risk that the value at delivery may be more or less than the trade date purchase price. Although the Fund 52 | Semiannual Report Franklin Federal Tax-Free Income Fund Notes to Fin a nci a l St a tements (un a udited) (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNT P OLICIES (continued) b. Securities Purchased on a When-Issued Basis (continued) will generally purchase these securities with the intention of holding the securities, it may sell the securities before the settlement date. Sufficient assets have been segregated for these securities. c. Income Taxes It is the Funds policy to qualify as a regulated investment company under the Internal Revenue Code. The Fund intends to distribute to shareholders substantially all of its income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Fund files U.S. income tax returns as well as tax returns in certain other jurisdictions. The Fund records a provision for taxes in its financial statements including penalties and interest, if any, for a tax position taken on a tax return (or expected to be taken) when it fails to meet the more likely than not (a greater than 50% probability) threshold and based on the technical merits, the tax position may not be sustained upon examination by the tax authorities. As of October 31, 2011, and for all open tax years, the Fund has determined that no provision for income tax is required in the Funds financial statements. Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. d. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Distributions to shareholders are recorded on the ex-dividend date and are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. e. Insurance The scheduled payments of interest and principal for each insured municipal security in the Fund are insured by either a new issue insurance policy or a secondary insurance policy. Some municipal securities in the Fund are secured by collateral guaranteed by an agency of the U.S. government. Depending on the type of coverage, premiums for insurance are either added to the cost basis of the security or paid by a third party. Semiannual Report | 53 Franklin Federal Tax-Free Income Fund Notes to Fin a nci a l St a tements (un a udited) (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNT P OLICIES (continued) e. Insurance (continued) Insurance companies typically insure municipal bonds that tend to be of very high quality, with the majority of underlying municipal bonds rated A or better. However, an event involving an insurer could have an adverse effect on the value of the securities insured by that insurance company. There is no guarantee the insurer will be able to fulfill its obligations under the terms of the policy. f. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. g. Guarantees and Indemnifications Under the Funds organizational documents, its officers and trustees are indemnified by the Fund against certain liabilities arising out of the performance of their duties to the Fund. Additionally, in the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses. The Funds maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet occurred. Currently, the Fund expects the risk of loss to be remote. 2. S HARES OF B ENEFICIAL I NTEREST At October 31, 2011, there were an unlimited number of shares authorized (without par value). Transactions in the Funds shares were as follows: 54 | Semiannual Report Franklin Federal Tax-Free Income Fund Notes to Fin a nci a l St a tements (un a udited) (continued) 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Fund are also officers and/or directors of the following subsidiaries: a. Management Fees The Fund pays an investment management fee to Advisers based on the month-end net assets of the Fund as follows: Semiannual Report | 55 Franklin Federal Tax-Free Income Fund Notes to Fin a nci a l St a tements (un a udited) (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) b. Administrative Fees Under an agreement with Advisers, FT Services provides administrative services to the Fund. The fee is paid by Advisers based on average daily net assets, and is not an additional expense of the Fund. c. Distribution Fees The Funds Board of Trustees has adopted distribution plans for each share class, with the exception of Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Under the Funds Class A reimbursement distribution plan, the Fund reimburses Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate. Under the Class A reimbursement distribution plan, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the Funds Class B and C compensation distribution plans, the Fund pays Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate for each class. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: d. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Fund. These charges are deducted from the proceeds of sales of Fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised the Fund of the following commission transactions related to the sales and redemptions of the Funds shares for the period: e. Transfer Agent Fees For the period ended October 31, 2011, the Fund paid transfer agent fees of $2,596,639, of which $1,150,843 was retained by Investor Services. 56 | Semiannual Report Franklin Federal Tax-Free Income Fund Notes to Fin a nci a l St a tements (un a udited) (continued) 4. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains, if any. At April 30, 2011, the capital loss carryforwards were as follows: Under the Regulated Investment Company Modernization Act of 2010, the Fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Post-enactment capital loss carryforwards will retain their character as either short-term or long-term capital losses rather than being considered short-term as under previous law. Any post-enactment capital losses generated will be required to be utilized prior to the losses incurred in pre-enactment tax years. For tax purposes, realized capital losses occurring subsequent to October 31 may be deferred and treated as occurring on the first day of the following fiscal year. At April 30, 2011, the Fund deferred realized capital losses of $8,896,004. At October 31, 2011, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatments of bond discounts, non-deductible expenses, regulatory settlements and wash sales. 5. I NVESTMENT T RANSACTIONS Purchases and sales of investments (excluding short term securities) for the period ended October 31, 2011, aggregated $273,538,240 and $448,161,191, respectively. 6. C REDIT F ACILITY The Fund, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $750 million (Global Credit Facility) which matures on Semiannual Report | 57 Franklin Federal Tax-Free Income Fund Notes to Fin a nci a l St a tements (un a udited) (continued) 6. C REDIT F ACILITY (continued) January 20, 2012. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Under the terms of the Global Credit Facility, the Fund shall, in addition to interest charged on any borrowings made by the Fund and other costs incurred by the Fund, pay its share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon its relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.08% based upon the unused portion of the Global Credit Facility, which is reflected in other expenses on the Statement of Operations. During the period ended October 31, 2011, the Fund did not use the Global Credit Facility. 7. F AIR V ALUE M EASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds investments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical securities Level 2  other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At October 31, 2011, all of the Funds investments in securities carried at fair value were valued using Level 2 inputs. 8. N EW A CCOUNTING P RONOUNCEMENTS In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. The amendments in the ASU will improve the comparability of fair value measurements presented and disclosed in financial statements prepared in accordance with U.S. GAAP (Generally Accepted 58 | Semiannual Report Franklin Federal Tax-Free Income Fund Notes to Fin a nci a l St a tements (un a udited) (continued) 8. N EW A CCOUNTING P RONOUNCEMENTS (continued) Accounting Principles) and IFRS (International Financial Reporting Standards) and include new guidance for certain fair value measurement principles and disclosure requirements. The ASU is effective for interim and annual periods beginning after December 15, 2011. The Fund is currently reviewing the requirements and believes the adoption of this ASU will not have a material impact on the financial statements. 9. S UBSEQUENT E VENTS The Fund has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. Semiannual Report | 59 Franklin Federal Tax-Free Income Fund Sh a reholder Inform a tion Proxy Voting Policies a nd Procedures The Funds investment manager has established Proxy Voting Policies and Procedures (Policies) that the Fund uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Funds complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Funds proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Qu a rterly St a tement of Investments The Fund files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. 60 | Semiannual Report Item 2. Code of Ethics. (a) The Registrant has adopted a code of ethics that applies to its principal executive officers and principal financial and accounting officer. (c) N/A (d) N/A (f) Pursuant to Item 12(a)(1), the Registrant is attaching as an exhibit a copy of its code of ethics that applies to its principal executive officers and principal financial and accounting officer. Item 3. Audit Committee Financial Expert. (a)(1) The Registrant has an audit committee financial expert serving on its audit committee. (2) The audit committee financial expert is John B. Wilson and he is "independent" as defined under the relevant Securities and Exchange Commission Rules and Releases. Item 4. Principal Accountant Fees and Services. N/A Item 5. Audit Committee of Listed Registrants. N/A Item 6. Schedule of Investments. N/A Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. N/A Item 8. Portfolio Managers of Closed-End Management Investment Companies. N/A Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. N/A Item 10. Submission of Matters to a Vote of Security Holders. There have been no changes to the procedures by which shareholders may recommend nominees to the Registrant's Board of Trustees that would require disclosure herein. Item 11. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Shareholder Report on Form N-CSR, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no significant changes in the Registrant’s internal controls or in other factors that could significantly affect the internal controls subsequent to the date of their evaluation in connection with the preparation of this Shareholder Report on Form N-CSR. Item 12. Exhibits. (a) (1) Code of Ethics (a) (2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 of Laura F. FergersonChief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 of Laura F. FergersonChief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN FEDERAL TAX-FREE INCOME FUND By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer  Finance and Administration Date December 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer  Finance and Administration Date December 28, 2011 By /s/GASTON GARDEY Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date December 28, 2011
